Name: Commission Implementing Decision (EU) 2016/771 of 13 May 2016 temporarily authorising Spain to approve for marketing seed of the species Pinus radiata D. Don imported from New Zealand, which does not satisfy the requirements of Council Directive 1999/105/EC in respect of identification and labelling, and planting stock produced from that seed (notified under document C(2016) 2784)
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  agricultural activity;  marketing;  trade;  Europe;  international trade;  forestry;  means of agricultural production
 Date Published: 2016-05-18

 18.5.2016 EN Official Journal of the European Union L 127/52 COMMISSION IMPLEMENTING DECISION (EU) 2016/771 of 13 May 2016 temporarily authorising Spain to approve for marketing seed of the species Pinus radiata D. Don imported from New Zealand, which does not satisfy the requirements of Council Directive 1999/105/EC in respect of identification and labelling, and planting stock produced from that seed (notified under document C(2016) 2784) (Only the Spanish text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material (1), and in particular Article 18(1) thereof, Having regard to the request of Spain, Whereas: (1) In Spain the production of seed, and planting stock produced from seed, of the species Pinus radiata which satisfies the requirements for reproductive material, as provided for in Directive 1999/105/EC, is at present insufficient to meet the demand of end users. The necessary reproductive material cannot be supplied by other Member States as the Member States that could be in a position of supplying these seeds do not have the amounts of material necessary to cover Spain's needs. (2) New Zealand is in a position to supply a sufficient amount of material of the species concerned, which is intended for the subsequent production of planting stock. However, that seed does not comply with the requirements of Directive 1999/105/EC in respect of identification and labelling. More specifically, that material is not classified according to any of the marketing categories established by Directive 1999/105/EC. (3) In this regard, Spain has requested authorisation from the Commission to approve, for a limited period of time, marketing of seed of Pinus radiata from New Zealand, and planting stock produced from that seed. (4) Spain is establishing seed orchards to autonomously cover the demand for planting stock. However, due to the longer production times of forestry seeds, it is estimated that the current shortage will persist for the next 5 years. The estimated maximum need of Pinus radiata seeds on an annual basis would be 400 kg. (5) There is no indication that seed or planting stock of Pinus radiata from New Zealand would present any problems or risks with regard to its health, quality, or vigour. (6) Since Spain is the only Member State experiencing this temporary difficulty in the supply of seed or planting stock of the species Pinus radiata to the end user, the approval for marketing should be restricted to the territory of Spain. (7) Consequently, and in order to cover this shortage, Spain should be authorised, for a limited period of time, to approve for marketing seed and planting stock produced from seed of the species Pinus radiata satisfying less stringent requirements than those provided for in Articles 13 and 14 of Directive 1999/105/EC in respect of identification and labelling. That authorisation should be restricted to a maximum quantity of 400 kg of seed per year, and should apply until 31 March 2021. (8) Such seed and planting stock should be marketed with a document containing details for its identification. Consequently, this Decision should provide for identification and labelling requirements. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION Article 1 1. Until 31 March 2021, Spain is authorised to approve for marketing within its territory, in accordance with the requirements set out in the Annex, a maximum quantity of 400 kg seed per year of Pinus radiata D. Don, provenance New Zealand, which is intended for the production of planting stock, and which does not satisfy, in respect of identification and labelling, the requirements provided for in Articles 13 and 14 of Directive 1999/105/EC. 2. Until 31 March 2021, Spain is authorised to approve for marketing within its territory, in accordance with the requirements set out in the Annex, planting stock which has been produced from the seed approved for marketing in accordance with paragraph 1, and which does not satisfy, in respect of identification and labelling, the requirements provided for in Articles 13 and 14 of Directive 1999/105/EC. Article 2 Spain shall immediately notify the Commission and other Member States of any decisions taken pursuant to this Decision. Article 3 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 13 May 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 11, 15.1.2000, p. 17. ANNEX Identification and labelling requirements of seed and planting stock, referred to in Article 1. 1. All of the following information is required for the identification of the reproductive material: (a) identification code for the basic material if available; (b) botanical name; (c) category; (d) purpose; (e) type of basic material; (f) whether it is genetically modified; (g) region of provenance or identity code; (h) origin if appropriate, whether the origin of the material is autochthonous or indigenous, non-autochthonous or non-indigenous, or unknown; (i) provenance or geographical location defined by latitudinal and longitudinal range; (j) altitude or altitudinal range; (k) year of ripening. 2. The supplier's label or document shall contain all of the following information: (a) the information under point 1 of this Annex; (b) name of supplier; (c) quantity supplied; (d) statement that the seed and planting stock produced from this seed satisfies less stringent requirements than those provided for in Articles 13 and 14 of Directive 1999/105/EC.